FILED
                           NOT FOR PUBLICATION                                MAR 25 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


DEBRA ANN HADNOT,                                No. 09-15189

             Plaintiff - Appellant,              D.C. No. 3:07-cv-05504-PJH
  v.

MICHAEL J. ASTRUE, Commissioner of               MEMORANDUM *
Social Security Administration,

             Defendant - Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                           Submitted March 11, 2010**
                            San Francisco, California

Before: WALLACE, GRABER, and McKEOWN, Circuit Judges.

       This case is before us to review a summary judgment in favor of the

Commissioner and the denial of claimant’s motion for summary judgment and

alternative motion to remand. The summary judgment and denial thereof are

reviewed de novo, and the decision not to remand is reviewed for an abuse of

        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. Harman v. Apfel, 211 F.3d 1172, 1174 (9th Cir. 2000). Claimant raises

four issues.

      1.       The claimant has not demonstrated that the administrative law judge

(ALJ) erred in not developing the record regarding claimant’s dermatological

condition. The proof asserted by claimant is a statement by the ALJ that he is “at a

loss” to deal with the phrase “to avoid” pressure. In fact, the ALJ’s residual

functional capacity determination was consistent with Dr. Lapins’ opinion and

incorporated Dr. Lapins’ opinion that claimant should avoid excessive pressure.

Thus, the restriction of avoidance of “excessive pressure” was considered by the

ALJ in his residual functional capacity determination.

      2.       The ALJ did not err by rejecting the opinions of certain treating and

examining medical professionals. We have carefully reviewed the contentions of

claimant concerning the medical professionals and are not persuaded. It is true that

the district court held that the ALJ did not offer a sufficient basis for rejecting

Dr. Kipperman’s findings, but the district court was correct that this error was

harmless because other substantial evidence supported the ALJ’s finding that

claimant’s mental impairment was not severe.

      3.       The ALJ did not err by refusing to credit claimant’s testimony and

third party statements. In weighing the credibility of claimant’s symptom


                                           2
testimony, the ALJ may consider, among other things, prior inconsistent statements

concerning the symptoms, “unexplained or inadequately explained failure to seek

treatment,” and claimant’s daily activities. Smolen v. Chater, 80 F.3d 1273, 1284

(9th Cir. 1996). We are restrained from second-guessing the ALJ’s credibility

decisions if they are supported by sufficient findings. Fair v. Bowen, 885 F.2d

597, 604 (9th Cir. 1989).

      The ALJ provided clear and convincing reasons to discount claimant’s

testimony that she was unable to perform any work. No medical evidence

corroborated a complete inability to work. The ALJ found additional evidence

supporting the finding that claimant was not entirely credible. For example,

claimant stated that she received little improvement from surgery, but the medical

evidence indicated otherwise.

      Similarly, the ALJ offered a germane reason for discounting Quilter’s

statement as it was inconsistent with the medical opinion evidence.

      4.     The ALJ may have erred in assessing claimant’s residual functional

capacity but, as set forth correctly in the district court’s decision, any error by the

ALJ in assessing claimant’s functional limitations was harmless.

      AFFIRMED.




                                            3